Citation Nr: 0904719	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of osteoid osteoma of the right distal fibula, 
currently assigned a 40 percent evaluation.

2.  Entitlement to an increased (compensable) evaluation for 
numbness of the right lower leg.

3.  Whether there was clear and unmistakable error (CUE) in 
an April 1971 rating decision which failed to grant a rating 
higher than 10 percent for partial resection of the right 
distal fibula due to osteoid osteoma with fixation to tibia 
and limitation of motion of the right ankle.

4.  Whether there was CUE in a July 1983 rating decision 
which denied service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2005.  In September 2008, the appellant appeared at a 
videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  At a hearing before the undersigned in September 2008, 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal on the issue of entitlement to an 
increased rating for postoperative residuals of osteoid 
osteoma of the right distal fibula.

2.  Intermittent numbness of the right lower extremity, if 
present, results in no more than mild impairment of the 
superficial peroneal nerve; the disability picture is 
contemplated by the assigned schedular evaluation, and the 
schedular rating is adequate.  

3.  The RO's assignment of a 10 percent rating for partial 
resection of the right distal fibula due to osteoid osteoma 
with fixation to tibia and limitation of motion of the right 
ankle in April 1971 was reasonably supported by the evidence 
then of record and prevailing legal authority; the rating 
decision was not undebatably erroneous. 

4.  A July 1983 rating decision, which denied service 
connection for dental treatment due to dental trauma, was 
reasonably supported by evidence then of record and 
prevailing legal authority; the rating decision was not 
undebatably erroneous. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of an increased rating for 
postoperative residuals of osteoid osteoma of the right 
distal fibula have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for a compensable evaluation for numbness of 
the right lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.14, 
4.123, 4.124, 4.124a, Diagnostic Code 8522 (2008).  

3.  There was no CUE in the April 1971 RO rating decision 
which assigned a 10 percent rating to partial resection of 
the right distal fibula due to osteoid osteoma with fixation 
to tibia and limitation of motion of the right ankle.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2008).

4.  There was no CUE in the July 1983 dental rating decision 
which denied service connection for dental treatment based on 
trauma.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating-Right Distal Fibula

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, either on the record at a hearing or in 
writing.  38 C.F.R. § 20.204 (2008).  The appellant, through 
testimony at his hearing before the undersigned, has 
withdrawn his appeal as to the issue of entitlement to an 
increased rating for postoperative residuals of osteoid 
osteoma of the right distal fibula, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to that issue, and it is 
dismissed.

II.  Compensable Rating-Right Lower Leg Numbness

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

In this case the veteran was provided a letter in March 2005, 
which informed him that in order for an increased rating, 
evidence must show his condition had become worse.  The RO 
advised the claimant of his and VA's respective duties for 
obtaining different types of evidence, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit that would be relevant to establishing entitlement 
to increased compensation, such as treatment records or 
statements discussing his disability symptoms from people who 
had witnessed how they affected him.  

In March 2006, he was provided information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  He was told that a disability rating 
was assigned for service-connected disabilities, under a 
rating schedule, and that the rating could change if the 
condition changed.  He was told that a disability rating will 
be determined under the rating schedule, with ratings ranging 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  He was provided with examples of the types of 
medical and lay evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., treatment 
records, Social Security Administration (SSA) determinations, 
statements from employers, or statements discussing his 
disability symptoms from people who had witnessed how they 
affected him.  

Thus, cumulatively, the veteran was informed of the necessity 
of providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Subsequent to the 
notification letters, his claim was readjudicated in a 
February 2007 statement of the case.  Thus, the timing defect 
was cured by a subsequent readjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Thus, the duty to notify has been satisfied.

As to the duty to assist, the veteran's pertinent medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to this issue, is available and 
not part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected disorder(s) since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination was 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

B.  Merits-Numbness of the Right Lower Extremity

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

During service, the veteran was found to have an osteoid 
osteoma (benign tumor) in the distal fibula of the right leg.  
After discharge, he was admitted to a VA hospital in 
September 1970, at which time he underwent an open biopsy of 
the right distal fibula, resection of a segment of bone 
approximately 4 cm in length, and a screw fixation of the 
distal fibula to the malleolus.  He was granted service 
connection for partial resection of the right distal fibula 
due to osteoid osteoma with fixation to tibia and limitation 
of motion of the right ankle, assigned a 10 percent rating.  

The veteran filed a claim for an increased rating in January 
2001, and in an April 2001 rating decision, his rating was 
increased to 20 percent, for symptoms including extensive 
arthritis, limitation of motion, including eversion, pain, 
and a significant antalgic gait.  He appealed that decision, 
and in May 2002, was granted a 40 percent rating, effective 
September 6, 2000 (the date of an outpatient treatment record 
showing an increase was warranted), which was the maximum 
rating available for the condition.  See 38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Codes 5262-5274 (2008).

In May 2002, the veteran filed a claim for service connection 
for numbness of the right lower leg, and for blisters and 
calluses of the right foot, as secondary to the right fibula 
disability.  Service connection for these conditions was 
granted in an October 2002 rating decision, with each 
condition evaluated noncompensably disabling.  In January 
2005, he filed a claim for increased ratings for his service-
connected disabilities, and, in a July 2005 rating decision, 
was granted a separate 10 percent rating for blisters and 
calluses of the right foot, for a combined rating of 50 
percent for his right lower extremity conditions.  He appeals 
the noncompensable rating for the numbness of the right lower 
extremity.

The veteran contends that he suffers from intermittent 
numbness in his right lower extremity, which, when present, 
causes him to lose his balance.  He states that his 
employment has been severely impacted by the condition.  

However, the veteran is already in receipt of a combined 
rating for his right lower extremity conditions which meets, 
and may exceed, the maximum schedular rating permitted for 
such conditions, under the "amputation rule."  This 
regulation provides that the combined rating for disabilities 
of an extremity cannot exceed the rating for an amputation at 
the elective level, were an amputation to be performed.  
38 C.F.R. § 4.68 (2008).  The regulation specifically states:  
"For example, the combined evaluations for disabilities 
below the knee shall not exceed the 40 percent evaluation, 
diagnostic code 5165."  Id.  Neurological conditions are 
included in this limitation on the combined rating.  Moyer v. 
Derwinski, 2 Vet. App. 289, 292 (1992).  

As a result, the veteran cannot be assigned a separate 
compensable rating for numbness of the right lower extremity, 
under the rating schedule.  However, under these 
circumstances, VA must consider whether referral for 
extraschedular consideration is appropriate.  See Moyer.    

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
guidance in determining whether referral for extraschedular 
consideration is appropriate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).   According to Thun, the initial step is a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In determining whether referral for extraschedular 
consideration is appropriate, the Board first must compare 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, as 
noted above, the veteran is already in receipt of a 40 
percent rating for postoperative residuals of osteoid osteoma 
of the right distal fibula, and care must be taken to avoid 
pyramiding, i.e., rating the same symptoms under separate 
diagnostic codes.  See 38 C.F.R. § 4.14.  

The grant of service connection for the numbness of the right 
lower extremity was based on a VA examination in October 
2002, which found decreased to absent sensation over the 
dorsum of the foot and anterior tibia in the distribution of 
the superficial peroneal nerve.  

The veteran's numbness condition has been rated under 
diagnostic code 8521, which pertains to the common peroneal 
nerve.  Paralysis of the external popliteal nerve (common 
peroneal) warrants a 40 percent evaluation when there is 
complete paralysis, with foot drop and slight droop of first 
phalanges of all toes, an inability to dorsiflex the foot, 
extension of proximal phalanges of toes is lost, abduction is 
lost, adduction is weakened, and anesthesia covers the entire 
dorsum of foot and toes.  Incomplete paralysis is rated as 
mild (10 percent); moderate (20 percent); or severe (30 
percent).  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2008).

However, the grant of service connection was based on a 
medical examination which found numbness in the distribution 
of the superficial peroneal nerve; therefore, the disorder 
should be rated under the criteria pertaining to that 
disability.  Paralysis of the superficial peroneal nerve is 
rated 30 percent evaluation when there is complete paralysis, 
with weakened eversion of the foot.  Incomplete paralysis is 
rated as mild (0 percent); moderate (10 percent); or severe 
(20 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8522 
(2008).

On the VA examination in May 2005, the veteran reported 
intermittent numbness over the dorsum of his foot.  However, 
sensation on examination was grossly intact.  The examiner 
noted that it did not appear on that examination that the 
veteran had any nerve injury such as a superficial peroneal 
nerve injury from the surgery, but, rather, the numbness 
accompanied the swelling in his ankle.  On the examination, 
the veteran did not have any eversion, but this was noted in 
connection with an absence of inversion and subtalar motion, 
as well as severely limited dorsiflexion and plantar flexion, 
and a statement that there was crepitus and pain throughout 
range of motion.  In view of the examiner's conclusion that 
no peroneal nerve injury was found, it cannot be concluded 
that the absent eversion, which was not isolated, but present 
with severely limited to absent range of motion in all 
spheres in the ankle, was due to a separate nerve injury.

Moreover, in its decision to grant a 40 percent rating in May 
2002, the RO expressly considered the pain and swelling, as 
well as limitation of motion, including absent eversion, in 
support of the 40 percent rating.  Such symptom cannot be 
rated twice.  See 38 C.F.R. § 4.14.

VA outpatient treatment records dated from January 2003 to 
February 2007 likewise fail to disclose a separately 
identifiable neurological condition.  Although the veteran 
often had complaints of pain in the ankle, the diagnosis 
noted was severe degenerative joint disease.  In August 2004, 
it was specifically noted that he had no neurological 
complaints, and in December 2006, his peroneals were intact.  

Moreover, the veteran himself, while competent to describe 
his symptoms, is not, as a layman, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current symptom because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Thus, while the Board finds the veteran's descriptions of his 
symptoms to be credible, he is not competent to identify the 
etiology of the symptoms.  Since the medical evidence created 
during the appeal period does not show a nerve disability, 
and the RO included all symptoms pertaining to the ankle and 
fibula in the grant of the 40 percent rating, the Board 
concludes that disability of the superficial peroneal nerve, 
if present, is no more than mild, and, thus, would not 
warrant a separate compensable rating, under the appropriate 
diagnostic code, 8522.  Therefore, the schedular criteria are 
adequate, and it is not necessary to proceed to the second 
step, a discussion of whether the exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms," such as "marked 
interference with employment" and "frequent periods of 
hospitalization."  See Thun, supra.  For these reasons, 
referral for extraschedular consideration is not appropriate 
in this case.  

As the preponderance of the evidence is against the claim for 
a compensable rating for numbness of the right lower 
extremity, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  CUE Claims

As a threshold matter, a CUE claim is not a claim for 
benefits, but rather is a collateral attack on a final 
decision; while CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits under the 
part II or III of title 38, which govern the benefits 
available under the laws administered by VA.  Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  Moreover, a 
decision on a CUE claim must be based on the record and law 
that existed at the time of the prior adjudication in 
question, and the notice and duty to assist provisions of the 
law are inapplicable.  Id.; see 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In this regard, "CUE claims are not 
conventional 'appeals,' but rather are requests for revisions 
of previous decision[s]."  Disabled American Veterans (DAV) 
v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. 
West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board 
finds that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable in this case, which is concerned solely with CUE 
in a prior final rating decision.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

The veteran claims CUE in an April 1971 rating decision which 
failed to grant a rating higher than 10 percent for partial 
resection of the right distal fibula due to osteoid osteoma 
with fixation to tibia and limitation of motion of the right 
ankle, and in a July 1983 dental rating decision which denied 
service connection for treatment for dental trauma.  The 
veteran did not appeal the April 1971 rating decision, which 
granted service connection for the fibula disability, and 
assigned a 10 percent rating, and that decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  
Although he initiated an appeal with a notice of disagreement 
from the July 1983 dental rating decision, he did not perfect 
the appeal with a timely substantive appeal after he was 
furnished with a statement of the case in May 2004, and, 
accordingly, the July 1983 rating decision is final as well.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2008).  

The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  There are only two exceptions to the rule of finality 
of VA decisions, i.e., challenges based on clear and 
unmistakable error (CUE) in a prior, final decision 
(38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on 
new and material evidence (38 U.S.C.A. § 5108).  Id.  Only 
CUE has been raised as an issue in this case.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  To establish CUE in a prior, 
final decision, all three of the following criteria must be 
met:  (1) either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

A.  Right Fibula/Ankle Condition

The veteran claims CUE in the April 1971 rating decision 
which granted service connection for postoperative residuals 
of osteoid osteoma of the right distal fibula, but granted 
only a 10 percent rating following the termination of the 
temporary total rating in November 1970.  He believes that 
the condition should have been rated at least 20 percent 
disabling at that time.  He states that it has caused him 
significant employment limitations ever since service.  

Evidence of record at the time of the April 1971 rating 
decision included service treatment records, which showed 
that the veteran twisted his ankle in March 1970.  He 
continued to experience pain, and, in June 1970, it was found 
that he had an osteoid osteoma (benign tumor) in the distal 
fibula of the right leg.  After discharge, he was admitted to 
a VA hospital in September 1970, at which time he underwent 
an open biopsy of the right distal fibula, resection of a 
segment of bone approximately 4 cm in length, and a screw 
fixation of the distal fibula to the malleolus.  

He underwent a VA examination in January 1971, which 
disclosed the distal 6 cm of the shaft of the fibula had been 
resected, and the internal malleolus had been ankylosed to 
the tibia [sic] by means of a metallic screw.  He had partial 
limitation of motion in the right ankle.  Weight bearing when 
standing on the right leg was unsteady.  He had a slight limp 
when walking.  

In an April 1971 rating decision, he was granted service 
connection, and assigned a 10 percent rating for the 
condition, effective November 1, 1970.  As noted above, he 
did not appeal this decision, and it is final.  As a result, 
the legal standard of review of that decision is CUE, and it 
must be considered in light of whether a reasonable mind 
could have supported the conclusion.  Thus, the Board does 
not review the evidence de novo to determine if a higher 
rating could have been granted at the time; instead, the 
Board reviews whether the decision was supportable at the 
time.  

Under the rating schedule in effect at the time of the 1971 
decision, moderate limitation of motion of the ankle warrants 
a 10 percent rating, and marked limitation of motion of the 
ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 
5271 (1970).  The terms "moderate" and "marked" are not 
defined.  Thus, it was not within a reasonable exercise of 
discretion for the RO to have concluded that the "partial" 
limitation of motion at that time was comparable to 
"moderate" limitation of motion, rather than "marked" 
limitation of motion.  In this regard, although when standing 
on the right leg, weight bearing on the right leg was 
unsteady, he only had a slight limp when walking.  Moreover, 
unlike the progressive arthritis shown on the VA examination 
in May 2005, X-rays at that time did not show arthritis.  

The veteran is now evaluated under Diagnostic Code 5262, 
which pertains to impairment of the tibia and fibula.  When 
there is nonunion with loose motion, requiring brace, 40 
percent is warranted.  When there is malunion with marked 
knee or ankle disability, 30 percent is warranted.  With 
moderate knee or ankle disability, 20 percent is warranted.  
With slight knee or ankle disability, 10 percent is 
warranted.  38 C.F.R. § 4.71a, Code 5262.  However, as 
neither nonunion nor malunion was shown at the time of the 
1971 examination, the RO was justified in not using this 
diagnostic code.  (Nonunion or malunion is still not shown, 
but the severe degenerative joint disease requiring a brace 
which the RO apparently, and sensibly, analogized to the 
malunion requiring brace was not present in 1971.)

Similarly, as there was no clear evidence of additional 
functional impairment, a higher rating based on 38 C.F.R. §§ 
4.40 and 4.45 was not mandated at that time.  In this regard, 
while the examination could have been more comprehensive in 
that regard, a breach of the duty to assist cannot constitute 
CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
While the veteran was unemployed at the time of the January 
1971 VA examination, which he attributed to his leg 
condition, the evidence did not undebatably show that his 
unemployed status, during the short time since his 
convalescence from the September 1970 surgery, was due to his 
right lower leg condition.  In essence, the veteran disagrees 
with how the evidence was weighed and evaluated at the time.  
However, a disagreement with how the evidence is weighed and 
evaluated is not clear and unmistakable error.  See Baldwin 
v. West, 13 Vet. App. 1 (1999); Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  

In conclusion, it has not been shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator, that the pertinent statutory or regulatory 
provisions were incorrectly applied, or that any undebatable 
error was made, which, had it not been made, would have 
manifestly changed the outcome at the time of the April 1971 
rating decision.  Hence, there was no CUE in the April 1971 
decision, in granting a 10 percent rating for partial 
resection of the right distal fibula due to osteoid osteoma 
with fixation to tibia and limitation of motion of the right 
ankle.  

B.  Dental Condition

The veteran contends that there was CUE in the July 1983 
rating decision which denied service connection for a dental 
condition, for treatment purposes.  He claims that he 
sustained trauma to his teeth during service.  

Service treatment records show that the veteran was seen in 
the dental clinic in September 1968, with a periapical 
abscess on tooth # 23 with associated swelling.  Drainage was 
attempted with pulpal extirpation of #23, but was 
unsuccessful.  He was referred for evaluation for possible 
extraction of highly mobile #23 and drainage of abscess.  

When evaluated in October 1968 on the following day, it was 
noted that he had periapical abscess of #23 with definite 
periapical lesion; mobility of tooth #23; and moderately 
early cellulitis of the muco-buccal fold and chin.  He 
underwent treatment including irrigation and drainage of the 
fluctuant area with insertion of a drain, and antibiotics, 
and treatment continued over the next two weeks.  

In January 1970, he was again seen with a periapical abscess 
involving tooth #23.  He also had cellulitis although an 
attempt to open for drainage was unsuccessful.  Eventually, 
the drain was applied, and he also received antibiotics.  He 
also had advanced periodontal disease, especially involving 
teeth #19 and #30.  The separation examination noted that he 
had a gum abscess being treated by a dentist.  

In his claims for service connection filed in September 1970, 
the veteran did not mention a dental condition.

In July 1983, the veteran filed a claim for a dental 
condition.  He stated that an injury occurred in his mouth, 
and that his teeth required treatment from April to May 1969, 
and that the problem still existed.  His claim was denied on 
the basis  that there was no combat, service trauma, or POW 
status.  In a notice of disagreement received in March 1984, 
the veteran said that he underwent two operations for an 
injury he received to his mouth while on active duty.  He 
said that after the second operation the gums became infected 
and he was operated on at Lakeside VA medical center (VAMC) 
in 1971 for the third time, and told that he would be subject 
to losing his teeth from then on.  He said he was now losing 
his teeth, and requested service connection for treatment 
purposes.  

In May 1984, he was furnished a statement of the case, which 
informed him that his claim was denied.  He was told that 
although service treatment records showed that he had 
treatment for a periapical abscess in service, there was no 
dental trauma, and the claim had not been filed within a year 
of his discharge.  The veteran did not perfect the appeal 
with the timely submission of a substantive appeal.  

The veteran states that he did sustain trauma to his teeth in 
service.  At his hearing, he stated that he was playing in a 
company basketball game, and another player elbowed him in 
the mouth and chin, cracking his chin, and about three or 
four teeth fell out, which the dentist replaced.  Since then 
he has had trouble with recurrent infections.  He said after 
service he was told he had periodontal disease.  

At the time of the 1983 decision, the law provided for 
service connection for a dental disease or injury of 
individual teeth and the investing tissue, shown by the 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381(a) (1983).  In order to receive VA 
outpatient dental treatment, a veteran must qualify under one 
of the categories listed in 38 C.F.R. §§ 17.123 (1983).  The 
rating schedule did not provide for a compensable rating for 
conditions such as dento-alveolar abscess, pyorrhea, or 
replaceable missing teeth.  38 C.F.R. § 4.150 (1983).  Thus 
there could be no eligibility for Class I dental care.  
38 C.F.R. § 17.123(a)  (1983).  

Generally, veterans are eligible for a one-time correction of 
non-compensable service-connected dental conditions, and in 
the case of veterans who were discharged from service prior 
to August 13, 1981 (as was the veteran in this case), the 
application for such treatment (Class II) must have been 
filed within one year after service.  38 C.F.R. § 17.123(b) 
(1983).  However, if the dental condition is due to combat 
wounds or service trauma, the veteran is eligible for Class 
II(a) treatment, consisting of all treatment indicated as 
reasonably necessary for the treatment of such condition.  
38 C.F.R. § 17.123(c) (1983).  Thus, the significance of a 
finding that a dental condition is due to service trauma is 
there are no restrictions as to one-time treatment or time 
limit of application.  

Evidence of record at the time of the 1983 decision included 
service medical records, which showed dental treatment for 
two periapical abscesses involving tooth #23, but there was 
no indication of an injury.  The RO gave greater weight to 
the service treatment records than to his 1983 statement of 
an injury, which did not include any specific contentions 
regarding the circumstances of the claimed injury.  In this 
regard, at that time, by regulation, it was provided that 
service connection for dental conditions may be established 
by service records, documentary evidence in the form of 
reports of examinations (dental or physical), duly certified 
statements of dentists or physicians, or certified statements 
of fact from two or more disinterested parties. 38 C.F.R. § 
3.382(a) (1983).  There was no such evidence of dental trauma 
in this case.  Moreover, disagreement with how the evidence 
is weighed and evaluated is not clear and unmistakable error.  
See Baldwin v. West, 13 Vet. App. 1 (1999); Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).  

The veteran states that he did not perfect his appeal in 1984 
because he was told that they could not find any medical 
records.  Also, his then-representative was not helpful.  
However, the veteran was correctly informed, in the statement 
of the case, of the essential reason that his claim was 
denied; namely, that the evidence did not show dental trauma 
in service.  His decision not to continue his appeal cannot 
be considered erroneous on the part of VA, nor was it outcome 
determinative.  

The Board observes that the evidence does not indicate that 
the RO ever requested the records of treatment the veteran 
claimed to have received in about 1971 from the Lakeside 
VAMC.  However, the evidence indicates that Lakeside 
contacted the RO in July 1983, to determine if the veteran 
had filed a service connection claim, which indicates that 
Lakeside did not have evidence of a prior service connection 
claim, nor does the veteran contend that he previously filed 
a claim for service connection for a dental condition.  If he 
was treated within a year of discharge, this would still not 
establish trauma during service.  Moreover, a breach of the 
duty to assist cannot constitute CUE.  Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).  

CUE in the July 1983 rating decision is not otherwise shown 
by the record.  The RO based its denial on the lack of any 
trauma during service, as demonstrated by the service 
treatment records.  There was sufficient evidence to support 
the denial of the claim, and, thus, any error was not outcome 
determinative.  Thus, the Board finds that the evidence 
before the RO at the time of the 1983 rating decision 
reasonably supported the decision, and that the decision 
reached was consistent with the extant governing legal 
authority.  Accordingly, there was no CUE in the 1983 RO 
rating decision which denied service connection for a dental 
condition, for dental treatment purposes, and the veteran's 
CUE claim is therefore denied.  


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal on the issue of entitlement to an increased rating 
for postoperative residuals of osteoid osteoma of the right 
distal fibula is dismissed.

Entitlement to a compensable rating for numbness of the right 
lower extremity is denied.

An April 1971 rating decision was not clearly and 
unmistakably erroneous in failing to grant a rating in excess 
of 10 percent for partial resection of the right distal 
fibula due to osteoid osteoma with fixation to tibia and 
limitation of motion of the right ankle; the appeal is 
denied.  

A July 1983 dental rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for dental treatment due to trauma; the appeal is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


